Exhibit 10.1
FIRST POTOMAC REALTY TRUST
FORM OF RESTRICTED STOCK AGREEMENT
          This RESTRICTED STOCK AGREEMENT, is entered into on _______, 20___
(the “Agreement”), by and between, First Potomac Realty Trust, a Maryland real
estate investment trust (the “Company”), and __________ (the “Recipient”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the respective meanings set forth in the First Potomac Realty Trust 2003 Equity
Compensation Plan, as amended (the “Plan”).
          WHEREAS, on _______, 20___ (the “Date of Grant”), the Compensation
Committee (the “Committee”) of the Board of Trustees (the “Board”) of the
Company approved the grant, as of _______, 20___, of a Restricted Stock Award,
pursuant to which the Recipient shall receive shares of the Company’s Class A
Common Stock, par value $.01 per share (“Common Stock”), pursuant to and subject
to the terms and conditions of the Plan.
          NOW, THEREFORE, in consideration of the Recipient’s services to the
Company and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. Number of Shares; Restrictions. The Company hereby grants the
Recipient a Restricted Stock Award (the “Stock Award”) of _______ shares of
Common Stock (the “Restricted Shares”) pursuant to the terms of this Agreement
and the provisions of the Plan. The Restricted Shares may not be sold, assigned,
transferred, pledge, hypothecated or otherwise disposed of and shall be subject
to a risk of forfeiture until the lapse of the Restricted Period, as defined in
Section 2 below.
          2. Lapse of Restrictions; Restricted Period. Except as otherwise
provided in the Recipient’s Employment Agreement with the Company, the
restrictions set forth in Section 1 above shall lapse and a portion of the
Restricted Shares shall become unrestricted and freely tradable as follows:
(i) 25% of the Restricted Shares on _______, 20___; (ii) 25% of the Restricted
Shares on _______, 20___; (iii) 25% of the Restricted Shares on _______, 20___;
and (iv) 25% of the Restricted Shares on _______, 20___.
          3. Change of Control. The provisions of the Plan applicable to a
Change of Control shall apply to the Restricted Stock, and in the event of a
Change of Control, the Committee may take such actions as it deems appropriate
pursuant to the Plan. Notwithstanding the preceding sentence, if a Change of
Control occurs, all of the Restricted Stock shall become immediately
unrestricted and freely transferable by the Recipient on the date of the Change
of Control.

 



--------------------------------------------------------------------------------



 



          4. Rights of Stockholder. From and after the Date of Grant and for so
long as the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.
          5. Termination of Employment. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, in the event that Recipient
ceases to be employed by the Company for any reason prior to the lapse of the
Restricted Period, then the Restricted Stock and any accrued but unpaid
dividends that are at that time subject to restrictions set forth herein shall
be forfeited to the Company without payment of any consideration by the Company,
and neither the Recipient or any of his or her successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such shares of Restricted Stock or certificates.
          6. Miscellaneous.
          (a) Entire Agreement. The Recipient’s Employment Agreement with the
Company, this Agreement and the Plan contain the entire understanding and
agreement of the Company and the Recipient concerning the subject matter hereof,
and supersede all earlier negotiations and understandings, written or oral,
between the parties with respect thereto.
          (b) Conflicting Provisions. This Agreement is made under and subject
to the provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company shall supersede any provisions of the Plan and this
Agreement.
          (c) No Guarantee of Continued Service. The Recipient acknowledges and
agrees that nothing herein shall be deemed to create any implication concerning
the adequacy of the Recipient’s services to the Company or any of its
subsidiaries or shall be construed as an agreement by the Company or any of its
subsidiaries, express or implied, to employ the Recipient or contract for the
Recipient’s services, to restrict the right of the Company or any of its
subsidiaries to discharge the Recipient or cease contracting for the Recipient’s
services or to modify, extend or otherwise affect in any manner whatsoever, the
terms of any employment agreement or contract for services that may exist
between the Recipient and the Company or any of its subsidiaries.
          (d) Assignment and Transfer. Except as the Committee may otherwise
permit pursuant to the Plan, the rights and interests of the Recipient under
this Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this

 



--------------------------------------------------------------------------------



 



Agreement, or in the event of the levy or any attachment, execution or similar
process upon the rights or interests hereby conferred, the Company may terminate
the Restricted Shares by notice to the Recipient, and the Restricted Stock and
all rights hereunder shall thereupon become null and void. The rights and
protections of the Company hereunder shall extend to any successors or assigns
of the Company. This Agreement may be assigned by the Company without the
Recipient’s consent.
          (e) Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          (f) Counterparts. This Agreement may be executed in counterparts, each
of which when signed by the Company or the Recipient will be deemed an original
and all of which together will be deemed the same agreement.
          (g) Notices. Any notice to the Company provided for in this Agreement
shall be addressed to the Company in care of the General Counsel at the
headquarters of the Company, and any notice to the Recipient shall be addressed
to the Recipient at the current address shown on the payroll of the Company, or
such other address as the Recipient may designate to the Company in writing
pursuant to the procedures of this Section 6(g). Any notice shall be given by
personal delivery, by first class U.S. Mail, or by facsimile.
          (h) Amendments. Subject to the provisions of the Plan, this Agreement
may be amended or modified at any time by an instrument in writing signed by the
parties hereto.
          (i) Governing Law. This Agreement and the rights of all persons
claiming hereunder will be construed and determined in accordance with the laws
of the State of Maryland without giving effect to the choice of law principles
thereof.
          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

              FIRST POTOMAC REALTY TRUST           Attest:                  
By:                     RECIPIENT                      Name    

 